MacArthur, J.
— I will simply say that, in concurring in the judgment of the court, I restrict my view of the case simply to the fact that a receivership is entirely within the discretion of the court, and that when it fails to accomplish the purpose of a genuine receivership, the court should no longer continue it. It is quite impossible for me to regard the history of this receivership, other than establishing the fact as expressed in the written opinion, that it has signally failed in its main purpose, and it is for that reason that I concur in the discharge of the receivership, and without any imputation upon anybody who has acted in that capacity.
In regard to whether a trust deed or mortgage upon real property covers the rents and profits in case the security should prove inadequate, that is a question upon which I desire to hold myself open.